Exhibit 10.1

 

CONSULTING AND CONFIDENTIALITY AGREEMENT

 

This Consulting and Confidentiality Agreement (“Agreement”) is entered into by
and between LodgeNet Interactive Corporation (the “Company”) and Phillip Spencer
(“Consultant”) effective as of May 31, 2012 (“Effective Date”).

 

WHEREAS, Consultant has certain business expertise which could be of benefit to
the Company during a period of business transition.

 

WHEREAS, the parties understand that the Consulting Services will be rendered by
Consultant on an independent contractor basis.

 

WHEREAS, the parties acknowledge that in rendering Consulting Services,
Consultant may be placed in a position of trust and confidence and may have
access to and/or become familiar with the confidential and proprietary products,
methods, technology, research and development, services and procedures used by
the Company or its customers.

 

WHEREAS, Consultant acknowledges that the Company has expended significant time
and money on promotion, advertising, and the development of goodwill and a sound
business reputation; that Company has developed a list of customers and spent
time and resources to learn the customers’ needs for Company’s services and
products; and that Company has entered into business relationships designed to
discover likely future customers.  The Consultant acknowledges that all of the
foregoing are valuable, special and unique assets of Company which constitute
confidential, proprietary information.

 

WHEREFORE, the parties agree as follows:

 

1.             Consulting Services.  During the term of this Agreement,
Consultant will serve as Interim Chief Executive Officer of the Company.  In
this role, Consultant will report to the Board no less frequently than monthly
and will drive the Company toward a number of key initiatives.  The Consultant
will work out of the Company’s Sioux Falls, South Dakota office.  Any changes in
the Company’s management team at the vice president-level and above will require
Board approval.  Consultant will use his best efforts and business judgment in
rendering the Consulting Services and will do so with the Company’s best
interests in mind.  During the term of this Agreement, Consultant shall devote
his full-time attention to the business of the Company and the discharge of the
aforementioned duties, except for permitted vacations, absences due to illness,
and reasonable time for attention to personal affairs and charitable
activities.  As part of the nationwide search being conducted by the Company,
Consultant will be considered as a candidate for the permanent Chief Executive
Officer of the Company.

 

2.             Compensation.  In exchange for the Consulting Services, the
Company will pay Consultant a base salary in the amount of $585,000 per annum,
paid bi-weekly, plus reasonable expenses.  Additionally, the Company will pay
for all expenses in travel and lodging, per Company guidelines, incurred due to
the fact that Consultant’s principal residence is outside of Sioux Falls.  As of
the Effective Date, the Consultant will also be awarded a restricted stock grant
award in the amount of thirty thousand (30,000) shares of Common Stock of the
Company,

 

--------------------------------------------------------------------------------


 

which will vest 50% on the date hereof and, unless this Agreement is terminated
by the Company because of a breach of this Agreement by Consultant or by
Consultant without good reason before August 31, 2012, 50% in twelve months from
the date hereof.

 

3.             Term.  The initial term of this Agreement will be through
August 31, 2012, provided that such term shall automatically renew for
additional one month periods, unless either party provides thirty (30) days
advance written notice of termination.  In the event that Consultant’s
engagement with the Company is terminated by the Company without cause prior to
August 31, 2012, the Company shall pay Consultant the compensation that he would
otherwise have received through that date in a lump sum within ten (10) days of
the date of termination.  Notwithstanding any other provision herein, the
obligations of Consultant under section 5 below shall survive and remain in full
force and effect following the termination of the Consultant’s services under
this Agreement.

 

4.             Intellectual Property.  The Company shall be entitled to any and
all ideas, know-how and inventions, whether patentable or not, which Consultant
shall conceive, make or develop during the period of his services to the
Company, relating to the business of the Company or any of his subsidiaries.
Consultant shall, from time to time, at the request of the Company, execute and
deliver such instruments or documents, and shall perform or do such acts or
things, as reasonably may be requested in order that the Company may have the
benefit of such ideas, know-how and inventions and, in particular, so that
patent applications may be prepared and filed in the United States Patent
Office, or in appropriate places in foreign countries, covering any of the
patentable ideas on inventions covered by this Agreement aforesaid, including
appropriate assignments vesting in the Company or any of its subsidiaries (or
any successor to the Company or any of its subsidiaries) full title to any and
all such ideas, inventions and applications.  Further, Consultant will cooperate
and assist the Company in the prosecution of any such applications in order that
patents may issue thereon.

 

5.             Confidentiality.  Consultant shall not at any time during the
term of this Agreement and thereafter disclose to others or use any trade
secrets or any other confidential information belonging to the Company or any of
its subsidiaries, including, without limitation, drawings, plans, programs,
specifications and non-public information relating to customers of the Company
or its subsidiaries, except in connection with the proper performance of his
duties hereunder. The provisions of this Section 5 shall survive the termination
of Consultant’s services to the Company under this Agreement, provided that
after the termination of Consultant’s services to the Company, the restrictions
contained in this Section 5 shall not apply to any such trade secret or
confidential information which becomes generally known in the trade. Further,
Consultant expressly agrees that all work product resulting from his performance
of the Consulting Services shall be the sole and exclusive property of the
Company and that Consultant shall have no right to use or disclose such work
product for any purpose, except in connection with the proper performance of his
duties hereunder.  Upon termination of this Agreement, Consultant will
immediately deliver to the Company all property and Confidential Information,
including works in progress, originals and copies of business forms, computer
files, diskettes, source codes, manuals, including training materials, catalogs,
customer lists, financial information, computer equipment, office equipment, and
all other materials in Consultant’s

 

2

--------------------------------------------------------------------------------


 

possession or control which belong to Company or which contain Confidential
Information.  If Consultant were to violate Section 5 of this Agreement, then
the Company may, but shall not be required to, seek injunctive relief and/or any
other remedy allowed at law, in equity, or under this Agreement.  Any injunctive
relief sought by the Company shall be in addition to and not in limitation of
any monetary relief or other remedies or rights to which the Company is or may
be entitled at law, in equity, or under this Agreement.  In connection with any
suit at law or in equity by the Company under this Agreement, Company shall be
entitled to an accounting, and to the repayment of all profits, compensation,
commissions, fees, or other remuneration which Consultant or any other entity or
person has either directly or indirectly realized on its behalf or on behalf of
another and/or may realize, as a result of, growing out of, or in connection
with the violation which is the subject of the suit.

 

6.             Merger.  This Agreement incorporates the entire understanding
between the parties as to the subject matter.  Other than stated herein,
Consultant has been offered no oral or written promises, inducements, or
representations, and Consultant executes this Agreement without reliance on any
oral or written promises, understandings, inducements, or representations of any
kind other than those set forth in this Agreement.

 

7.             Waiver.  The waiver by either party hereto of its rights with
respect to a breach of any provision of this Agreement by the other shall not
operate or be construed as a waiver of any rights with respect to any subsequent
breach.

 

8.             Amendment.  No modification, amendment, addition, alteration or
waiver of any of the terms, covenants or conditions hereof shall be effective
unless made in writing and duly executed by the Company and Consultant.

 

9.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of South Dakota, without regard to the
conflicts of law principles thereof.

 

10.           Independent Contractor Relationship.  All of the Consulting
Services will be conducted pursuant to this Agreement, and will neither
constitute nor evidence the existence of an employer-employee relationship.  It
is specifically understood and agreed by the parties that Consultant is not an
employee of Company and that Consultant will be paid on a 1099 basis and
responsible for his own taxes, insurance and all other expenses (except as set
forth in Section 11 below).

 

11.           Indemnification and D&O Insurance.  The Company agrees to
indemnify the Consultant, and to ensure that the Consultant is covered, at the
Company’s cost, by directors and officers liability insurance, in each case in
respect of all actions or omissions by the Consultant under this Agreement and
in his capacity as the Interim Chief Executive Officer of the Company, in all
respects to the same extent as the Company’s prior Chief Executive Officer was
indemnified by the Company and covered by directors and officers liability
insurance.  The Company agrees to take such actions as the Consultant may
reasonably request to confirm or perfect the satisfaction of the Company’s
obligations under this Section 11.

 

3

--------------------------------------------------------------------------------


 

12.           Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, and shall be deemed given when sent by registered
or certified mail, postage prepaid, addressed as follows:

 

 

 

 

If to Consultant:

 

Phillip Spencer

 

 

11520 Canterbury Circle
Leawood, KS 66211

 

 

 

If to the Company:

 

LodgeNet Interactive Corporation

 

 

3900 West Innovation Street

 

 

Sioux Falls, SD 57107-7002

 

 

Attn: General Counsel

 

or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.

 

[Signature Page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date and year set forth below.

 

Dated:

May 31, 2012

 

CONSULTANT

 

 

 

 

 

 

 

 

 

 

 

/s/ Phillip Spencer

 

 

 

Phillip Spencer

 

 

 

 

 

 

 

 

Dated:

May 31, 2012

 

LODGENET INTERACTIVE CORPORATION

 

 

 

 

 

By

/s/ R. Douglas Bradbury

 

Its

Chairman of the Board

 

5

--------------------------------------------------------------------------------